                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                1:18-cv-00263-FDW

ISAAC DANIEL HUGHES,                )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )                        ORDER
MADISON COUNTY DETENTION            )
FACILITY, et al.,                   )
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER is before the Court on initial review of Plaintiff’s Complaint pursuant to

28 U.S.C. § 1915(e) and § 1915A. [Doc. 1]. On October 16, 2018, the Court entered an order

waiving the initial filing fee and directing monthly payments to be made from Plaintiff’s prison

account. [Doc. 7]. Thus, Plaintiff is proceeding in forma pauperis.

I.     BACKGROUND

       Pro se Plaintiff Isaac Daniel Hughes is an inmate currently incarcerated at the Madison

County Detention Center in Marshall, North Carolina. Plaintiff filed this action on September 14,

2018, pursuant to 42 U.S.C. § 1983, naming as Defendants Madison County Detention Facility;1

Defendant Francy Denton, Sargeant; and Defendant Jeff Neil, Captain. Plaintiff purports to bring

a claim against Defendants for deliberate indifference to serious medical needs in violation of his

Eighth Amendment rights.

       Plaintiff alleges as follows. Between April 18, 2018 and August 25, 2018, Defendants

refused to provide Plaintiff necessary mental health treatment. [Doc. 1 at 5]. Plaintiff made



1
 The correct name of this institution is “Madison County Detention Center,” and will be
hereinafter referred to as such.
numerous requests for treatment and emergency medical care for mental health problems,

including bipolar disorder, severe depression with psychosis, post-traumatic stress disorder,

anxiety, and “relationship distress” that were ignored by Defendants. [Id. at 5-6]. Plaintiffs’

requests for care were either completely ignored or substantially delayed, constituting a deliberate

indifference to Plaintiff’s serious medical needs. [Id.]. Defendant Madison County Detention

Center failed to have properly trained staff to recognize his urgent need for medical care. [Id. at

6]. All of Plaintiff’s mental health conditions could have been easily treated or stabilized with

medication, which Plaintiff was denied, causing Plaintiff’s conditions to be further exacerbated.

[Id.]. Plaintiff made numerous requests for medical care using the kiosk at the inmate pod. Rather

that provide Plaintiff the requested care, Defendants punished Plaintiff for his requests by placing

him in segregation. [Id. at 7]. Eventually, Plaintiff was taken to “Mashburn Medical” and

examined by a doctor, who quickly identified Plaintiff’s mental health illness, referred Plaintiff to

“RHA,” a mental health clinic, and prescribed two medications for Plaintiff, Seroquel and

Clonidine. [Id. at 7-8]. Defendants failed to administer the Seroquel and delayed Plaintiff’s

referral to RHA by several weeks. [Id. at 8]. By the time Plaintiff was taken to RHA, Plaintiff

was severely depressed, suffering from insomnia, uncontrollable anxiety, and nightmares, and

having suicidal thoughts. [Id.]. Plaintiff was ordered to follow up with RHA in one month. [Id.].

Despite numerous requests, Plaintiff’s medication was allowed to run out for at least a week,

causing Plaintiff further suffering from the abrupt cessation of psychotropic medication. [Id. at 8-

9]. Finally, a new administration took over the detention center in or around August 2018 and

Plaintiff seems to allege that he has received the treatment he needs since then. [Id. at 9]. Plaintiff

seeks compensatory damages and declaratory relief. [Id. at 4].




                                                  2
II.    STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to

determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious [or]

fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, §

1915A requires an initial review of a “complaint in a civil action in which a prisoner seeks redress

from a governmental entity or officer or employee of a governmental entity,” and the court must

identify cognizable claims or dismiss the complaint, or any portion of the complaint, if the

complaint is frivolous, malicious, or fails to state a claim upon which relief may be granted; or

seeks monetary relief from a defendant who is immune from such relief. In its frivolity review,

this Court must determine whether the Complaint raises an indisputably meritless legal theory or

is founded upon clearly baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989).

III.   DISCUSSION

       Claims under 42 U.S.C. § 1983 based on an alleged lack of or inappropriate medical

treatment fall within the Eighth Amendment’s prohibition against cruel and unusual punishment.

Estelle v. Gamble, 429 U.S. 97, 104 (1976). To state a claim under the Eighth Amendment, a

plaintiff must show a “deliberate indifference to serious medical needs” of the inmate. Id.

“Deliberate indifference requires a showing that the defendants actually knew of and disregarded

a substantial risk of serious injury to the detainee or that they actually knew of and ignored a

detainee’s serious need for medical care.” Young v. City of Mt. Ranier, 238 F.3d 567, 575-76 (4th

Cir. 2001) (citations omitted). “To establish that a health care provider’s actions constitute

deliberate indifference to a serious medical need, the treatment must be so grossly incompetent,

inadequate, or excessive as to shock the conscience or to be intolerable to fundamental fairness.”



                                                 3
Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990).

       Allegations that might be sufficient to support negligence and medical malpractice claims

do not, without more, rise to the level of a cognizable § 1983 claim. Estelle, 429 U.S. at 106;

Grayson v. Peed, 195 F.3d 692, 695 (4th Cir. 1999) (“Deliberate indifference is a very high

standard—a showing of mere negligence will not meet it.”). To be found liable under the Eighth

Amendment, a prison official must know of and consciously or intentionally disregard “an

excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994); Johnson

v. Quinones, 145 F.3d 164, 167 (4th Cir. 1998). “[E]ven if a prison doctor is mistaken or negligent

in his diagnosis or treatment, no constitutional issue is raised absent evidence of abuse, intentional

mistreatment, or denial of medical attention.” Stokes v. Hurdle, 393 F. Supp. 757, 762 (D. Md.

1975), aff’d, 535 F.2d 1250 (4th Cir. 1976). The constitutional right is to medical care. No right

exists to the type or scope of care desired by the individual prisoner. Id. at 763. Therefore, a

disagreement “between an inmate and a physician over the inmate’s proper medical care [does]

not state a § 1983 claim unless exceptional circumstances are alleged.” Wright v. Collins, 766

F.2d 841, 849 (4th Cir. 1985) (dismissing the plaintiff’s § 1983 claim against a defendant physician

for allegedly discharging the plaintiff too early from a medical clinic, as such claim did not rise to

the level of deliberate indifference but would, “at most, constitute a claim of medical

malpractice”).

       As to Defendant Madison County Detention Center, a correctional institution is not a

“person” subject to suit under Section 1983. See Brooks v. Pembroke Cnty. Jail, 722 F. Supp.

1294, 1301 (E.D.N.C. 1989). As such, Defendant Madison County Detention Center will be

dismissed from this action.

       The Court further finds that, assuming that Plaintiff’s allegations are true, and drawing all



                                                  4
reasonable inferences in his favor, Plaintiff’s claims against Defendants Denton and Neil for

deliberate indifference to serious medical needs is not clearly frivolous. Thus, this action survives

initial review.2

IV.      CONCLUSION

         For the reasons stated herein, the Court finds that Plaintiff has alleged a claim for deliberate

indifference to serious medical needs sufficient to survive this Court’s initial review as to

Defendants Denton and Neil.

      IT IS, THEREFORE, ORDERED that:

      1. Plaintiff’s allegations survive initial review as to Defendants Denton and Neil, but

         Defendant Madison County Detention Facility is dismissed. See 28 U.S.C. §§ 1915(e);

         1915A.

      2. The Clerk is directed to mail summons forms to Plaintiff for Plaintiff to fill out and identify

         Defendants Denton and Neil in the summonses for service of process, and then return the

         summonses to the Court. Plaintiff is required to provide the necessary information for the

         U.S. Marshal to effectuate service. Once the Court receives summonses from Plaintiff, the

         Clerk shall then direct the U.S. Marshal to effectuate service upon Defendants.

      IT IS SO ORDERED.

                                                  Signed: May 23, 2019




2
 Plaintiff also purports to bring claims under the First and Fourteenth Amendments to the U.S. Constitution.
[See Doc. 1 at 5]. The Court declines to address these other grounds on initial review because Plaintiff’s
Eighth Amendment claim survives initial review, and the Court will allow Defendants to address Plaintiff’s
other purported claims as appropriate.
                                                     5
